Case 1:18-cv-00957-CMH-TCB Document 115 Filed 07/23/21 Page 1 of 5 PageID# 1795




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA




  UMG RECORDINGS, INC., et al.,
  Plaintiffs,
  v.                                               Case No. 1:18-cv-00957-CMH-TCB
  KURBANOV, et al.,
  Defendants.




                MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW

          Pursuant to Local Civil Rule 83.1(G), Val Gurvits, Matthew Shayefar, Evan Fray-Witzer,

 and Jeffrey Geiger, counsel for Defendant Tofig Kurbanov ("Counsel for Defendant"), respectfully

 request this Court grant their “Motion To Withdraw as Counsel for Tofig Kurbanov.” In support

 of their Motion, Counsel for Defendant state as follows:

                                       INTRODUCTION

         A lawyer may seek permission to withdraw in circumstances in which a client fails to

 substantially fulfill an obligation owed to lawyer regarding the lawyer's services, including with

 respect to the duty to communicate. See, e.g., Virginia Rules of Professional Conduct

 1.16(b). Communication from Mr. Kurbanov to his counsel is an obligation addressed by the Rule

 and common sense. In order to progress in any litigation, communication between lawyer and

 client is key. Counsel is seeking leave to withdraw as counsel of record for Mr. Kurbanov because

 he and his counsel have been unable to communicate in an effective manner.
Case 1:18-cv-00957-CMH-TCB Document 115 Filed 07/23/21 Page 2 of 5 PageID# 1796




        Further, this Court has entered orders [Docs. 97 & 105] related to discovery matters for

 which there has not been compliance by Mr. Kurbanov. Absent necessary cooperation and

 communication, the attorney-client relationship cannot function in any meaningful manner.

                                           ARGUMENT

        As this Court is aware, Defendant Tofig Kurbanov is a resident of Rostov-on-Don in

 Russia, where he was born and where he has lived his entire life. The present action arises out of

 Mr. Kurbanov’s creation and operation of two websites, FLVTO.biz and 2conv.com, which he

 created in Russia and which he has operated (at all times) from Russia.

        At the start of the present litigation, Mr. Kurbanov, through counsel, moved for dismissal

 of the present action based on a lack of personal jurisdiction. This Court allowed that motion, but

 the Court’s decision was reversed and remanded on appeal by the Fourth Circuit Court of Appeals.

        Despite the Fourth Circuit’s ruling, Mr. Kurbanov has never believed that he is properly

 subject to jurisdiction in Virginia or the United States. As a result of Mr. Kurbanov’s firm

 conviction that he is not subject to personal jurisdiction in this Court, he has been reluctant to

 participate in the present proceedings and has, indeed, declined to provide discovery as requested

 by Plaintiffs and as ordered by this Court.

        Despite the efforts of Counsel for Defendant, Mr. Kurbanov has made clear that he does

 not intend to cooperate further with the present litigation or counsel’s attempts to mount an

 effective defense on his behalf. Mr. Kurbanov has indicated that he will not provide Counsel for

 Defendant with any additional discovery and will not sit for his previously-noticed deposition. As

 such, Counsel for Defendant is unable to meaningfully participate in the litigation process and as

 a result, there has been a breakdown in the attorney-client relationship that makes it impossible for
Case 1:18-cv-00957-CMH-TCB Document 115 Filed 07/23/21 Page 3 of 5 PageID# 1797




 Counsel for Defendant to properly represent Mr. Kurbanov’s interests in the present litigation or

 for counsel to meet their obligations to Plaintiffs or this Court going-forward.

        Mr. Kurbanov has been fully advised that Counsel for Defendant intend to file the present

 motion and has informed counsel that he does not intend to oppose the present motion. Mr.

 Kurbanov has also been fully informed as to his ongoing obligations related to the litigation. Mr.

 Kurbanov has not indicated if he intends to proceed on a pro se basis if the present motion is

 allowed or, indeed, if he will participate in the present litigation in any manner.

        Contemporaneous with the filing of the present motion, Mr. Kurbanov is being served by

 email with Counsel for Defendants’ motion and the present memorandum in support.

        Prior to the filing of the present motion, Counsel for Defendant conferred with Plaintiffs’

 counsel. Plaintiffs’ counsel has not indicated whether they intend to oppose the present motion.

 The allowance of the present motion, however, will not prejudice Plaintiffs: if the present motion

 is allowed, Counsel for Defendant shall provide Plaintiff’s counsel with the email address and

 telephone number that they have used to communicate with Mr. Kurbanov. To the extent that

 there are existing outstanding discovery requests, Plaintiffs will still not be prejudiced by the

 withdrawal of counsel inasmuch as counsel cannot respond to those requests without the

 cooperation of Mr. Kurbanov, which it has not received and does not expect to receive.

                                           CONCLUSION

        Accordingly, and for the reasons stated hereinabove, Counsel for Defendant respectfully

 request that the Court allow their motion to withdraw as counsel for Mr. Kurbanov.
Case 1:18-cv-00957-CMH-TCB Document 115 Filed 07/23/21 Page 4 of 5 PageID# 1798




 Dated: July 23, 2021

 Respectfully Submitted:
  /s/ Jeffrey H. Geiger
  Jeffrey H. Geiger (VSB No. 40163)
  SANDS ANDERSON PC
  1111 E. Main Street, Suite 2400
  Bank of America Plaza
  P.O. Box 1998 (23218)
  Richmond, Virginia 23218-1998
  Telephone: (804) 783-7248
  Facsimile: (804) 783-7291
  jgeiger@sandsanderson.com

  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (pro hac vice)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  Attorneys for Defendant
Case 1:18-cv-00957-CMH-TCB Document 115 Filed 07/23/21 Page 5 of 5 PageID# 1799




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of July, 2021, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

 to the following:

        Scott A. Zebrak, Esquire
        Matthew J. Oppenheim, Esquire
        Lucy Grace D. Noyola, Esquire
        Kellyn M. Goler, Esquire
        Oppenheim + Zebrak, LLP
        4530 Wisconsin Avenue, NW, 5th Floor
        Washington, DC 20016
        Email: scott@oandzlaw.com
               matt@oandzlaw.com
               lucy@oandzlaw.com
               kellyn@oandzlaw.com
        Counsel for Plaintiffs


       In addition, I hereby certify that on the 23rd day of July, 2021, an electronic copy of this
 document has been served on Mr. Kurbanov via email.


                                                       /s/ Jeffrey H. Geiger
                                                       Jeffrey H. Geiger
